Opinión disidente emitida por el
Juez Asociado Señor Estre-lla Martínez.
El reconocimiento del derecho a la igualdad en todas sus dimensiones fundamentales y constitucionales me exigen disentir por encima de cualquier otra consideración.
El axioma de igualdad electoral,(1) en su vertiente de igualdad económica, es claramente reconocido, no sola-*972mente por nuestro derecho constitucional, sino que es uno de los pilares de la igualdad en materia electoral a nivel del derecho internacional,(2) el cual como jueces y juezas estamos obligados a reconocer por mandato de la propia Constitución federal. Art. IV, Const. EE. UU., LPRA, Tomo 1. Particularmente, con relación a la Declaración Universal de Derechos del Hombre y el Pacto Internacional de Derechos Políticos y Civiles de 16 de diciembre de 1966 se ha establecido lo siguiente:
[T]he foundational documents in question, are imbued with influential notions of freedom, equality, accountability, and State obligations. These rights and the notions surrounding them are the primary representations of democratic norms and political values at the international level. Money in politics must first pass through these filters. T.K. Kuhner, The Democracy to Which We Are Entitled: Human Rights and the Problem of Money in Politics, 26 Harv. Hum. Rets. J. 39, 58 (2013).
Ambas normas internacionales son vinculantes y reco-gen inexorables deberes aplicables al gobierno de Estados Unidos. De ese modo, nótese que la igualdad electoral en su vertiente económica impone obligaciones directamente *973al Estado y no se limita a donantes políticos o paridad para partidos políticos, como erróneamente resuelve una mayo-ría de este Tribunal.
Asimismo, cabe destacar que, en el contexto del derecho internacional, la igualdad real y la participación en asun-tos electorales no se limitan a elecciones generales, sino que se extienden a la participación en asuntos públicos. La igualdad electoral en su vertiente económica ha sido una pieza clave en la lucha por la autodeterminación de los pueblos colonizados. Sería un contrasentido, a la luz de la realidad puertorriqueña, que la vertiente económica de la igualdad electoral esté excluida del proceso de autodeter-minación de un pueblo y que quede relegado a meramente puestos electivos. En esa línea, estudiosos del derecho in-ternacional han planteado lo siguiente:
Consider that the democratic entitlement requires “access, on general terms of equality, to public service in [one’s] country,” protects “the right and the opportunity without [...] distinctions [as to property, fortune, or economic status] [...] [t]o take part in the conduct of public affairs [...],” and requires all States to provide “[transparent and accountable government institutions”. (Escolios omitidos). Kuhner, supra, pág. 40.
De igual forma, no podemos ignorar que este axioma de trato igualitario electoral es el que pone en práctica la sal-vaguarda constitucional del derecho al sufragio universal, igual, directo y secreto, y a la libre expresión de los electo-res en Puerto Rico. Art. II, Sec. 2, Const. ELA, LPRA, Tomo 1. Tal principio protege a los ciudadanos de toda coacción en cualquier proceso electoral, ya sea en elecciones genera-les, plebiscitos o referéndums.
La realidad del derecho constitucional y del derecho in-ternacional en materia de igualdad electoral no puede ser derrotada por la intención del legislador local. Sin embargo, aun utilizando la línea argumentativa de la mayo-ría, a poco examinemos la propia Exposición de Motivos de la Ley Núm. 7-2017, nos podemos percatar de que la Asam-blea Legislativa de Puerto Rico está consciente de los pa-*974rámetros de neutralidad en el mensaje y uso de fondos pú-blicos que, a su vez, el propio Gobierno federal reconoció al aprobar el Consolidated Appropriations Act, 2014, Pub. L. No. 113-76, 128 Stat. 5. Específicamente, se reconoció de forma expresa lo siguiente:
Después de más de un siglo de desventajas coloniales y de años de haberse realizado el Plebiscito en Puerto Rico, el Con-greso y el Presidente aprobaron una asignación de $2.5 millo-nes en el “Consolidated Appropriations Act (2014)”, Ley Pú-blica 113-76 (2014), para proponer una consulta electoral de ratificación sobre el resultado de Estadidad del Plebiscito de 2012, ahora, a discreción del Gobierno de Puerto Rico y finan-ciar una campaña de “educación objetiva y no partidista a los electores en un Plebiscito” [...] “sobre las opciones que resolve-rían el estatus político futuro[”]. (Énfasis en el original).
Ante el Historial Legislativo de la Ley Núm. 7-2017, y ni hablar del reconocimiento expreso del legislador en in-cluir las prohibiciones de la Ley Electoral, queda claro que en virtud de la legislación federal y la propia legislación local resulta obligatoria la aplicación del axioma constitu-cional de igualdad electoral en su vertiente económica, aun cuando la mayoría no quiera reconocerle un rango constitucional. Es decir, bajo su mismo razonamiento ten-drían que concluir que hay un mandato federal y un reco-nocimiento legislativo local de su aplicabilidad.
A pesar de esa realidad, hoy se revoca innecesariamente el precedente de P.P.D. v. Gobernador II, 136 DPR 916 (1994), y se echa a la borda el acertado reconocimiento de la jurisprudencia que este Tribunal ha emitido.(3) Sobre el particular, anteriormente expresamos lo siguiente:
[H]emos reconocido que el axioma constitucional de igual-dad electoral “es susceptible de manifestarse en diversas dimensiones”. P.R.P. v. E.L.A., 115 DPR 631, 633 (1984). Véase P.P.D. v. Gobernador I, 139 DPR 643, 667 (1995). Si bien en el pasado este axioma ha sido invocado en el contexto de contro-*975versias que involucraban partidos políticos, no es exclusivo de ese contexto. Las alternativas electorales en ocasiones tras-cienden los márgenes de los partidos políticos. Se amplían, y con ellas los escenarios en los que el axioma constitucional de trato igualitario debe ser aplicado. No podemos constreñir su alcance. Ensancharlo es lo correcto. Frente a la “partidocracia” debe prevalecer la democracia. Guadalupe v. C.E.E., 165 DPR 106, 116-117 (2005).
Lamentablemente, el curso de acción que hoy sigue una mayoría de este Tribunal tiene el efecto de achicar el al-cance de tan importante y fundamental principio de arraigo constitucional.
Paradójicamente, en el escrutinio de una legislación que persigue atender el problema de la desigualdad, este Tribunal restringe el alcance del concepto igualdad. Ahora queda en manos del partido político que controle las Ra-mas Políticas establecer los parámetros, si alguno, en torno al uso de fondos públicos relacionados con eventos electorales. El organismo administrativo electoral —la Co-misión Estatal de Elecciones— no podrá incluir, en el ejer-cicio responsable de su expertise, salvaguardas constitucio-nales adicionales al derecho del sufragio universal que no estén contempladas textualmente y escritas en piedra en la Constitución. Peor aún, la ciudadanía no contará con la protección oportuna de la Rama Judicial. Anteriormente, he advertido que esa lectura del Derecho Constitucional convierte las garantías ciudadanas que emanan de la Constitución en un mero cementerio de palabras. Hoy, la igualdad se acerca más a la tumba del cementerio consti-tucional con acciones como éstas. Como situación agra-vante, se elimina la posibilidad de impugnar de su faz nor-mas reglamentarias y resoluciones de la naturaleza que nos ocupa, y la ciudadanía tendrá que esperar y probar que se sufrieron daños particulares en el evento electoral para tener algún éxito en el reclamo de igualdad.
Esas son algunas de las múltiples consecuencias que acarrea la actuación de revocar un precedente firmemente *976establecido por más de dos décadas y, sorprendentemente, debilitar estos principios constitucionales consustanciales a la existencia de la democracia.
No puedo perder de perspectiva el Estado de derecho que ha regido los eventos electorales en la historia mo-derna, así como nuestros pronunciamientos y las proteccio-nes que hemos concedido cuando los principales movimien-tos ideológicos en Puerto Rico han invocado el axioma constitucional de igualdad electoral, en su vertiente de igualdad económica, en aspectos relacionados al “status”, y no solamente a elecciones generales, como se ha restrin-gido hoy. A modo de ejemplo, el Partido Nuevo Progresista (PNP) ha realizado reclamos dirigidos a cuestionar el uso de fondos públicos para cabildear en contra de la estadidad. Para ello, la representación legal del PNP, al igual que su liderato, consecuentemente han invocado la prohibición de uso indebido para fines no públicos y el axioma constitucional de igualdad económica. Véanse, a modo de ejemplo: PNP v. ELA, 196 DPR 42 (2016), recurso de certificación intrajurisdiccional; P.N.P. v. Gobernadora, 162 DPR 239 (2004) (Sentencia).
Desde mis estudios de derecho, como abogado y como juez, he conocido, reconocido y aplicado el axioma de la igualdad electoral en su vertiente económica como uno de los pilares del concepto igualdad y como una garantía del derecho internacional y constitucional. Ello, precisamente, para garantizar la autodeterminación de los pueblos y evi-tar desigualdades en procesos electorales relacionados y no limitados a elecciones de puestos públicos. Es lo correcto en Derecho ayer, hoy y siempre, por lo que consecuentemente disiento y, en su lugar, hubiese fortalecido y no debilitado el axioma de igualdad electoral en su vertiente económica, en conformidad con la base legal constitucional e interna-cional expuesta.

 El principio de igualdad electoral contiene múltiples garantías aplicables a diversos contextos en la democracia, que no se limitan a la igualdad ciudadana para acceder a los cargos públicos. L. Castillo González, Los derechos de la militancia partidista y la jurisdicción, en Democracia interna y fiscalización de los recursos de los partidos políticos, IFE, México, D.F., 2006, 53, 59 y 73; R, Dworkin, Virtud sobe-rana: la teoría y la práctica de la igualdad, Barcelona, Ediciones Paidós Ibérica, S.A., 2003. Asimismo, se puede valorar cuantitativamente en la igualdad del voto. Otra dimensión donde encontramos el manejo de la igualdad es en el acceso a la justicia *972electoral. También, este principio se utiliza para la igualdad de recursos cuando se estudia el financiamiento electoral. J. Woldenberg, Vida interna de los partidos po-líticos y fiscalización de los recursos, nuevos retos de la autoridad electoral, en De-mocracia interna y fiscalización de los recursos de los partidos políticos, op. cit., pág. 21. Véase C.M. Rosales, Mecanismos de financiamiento político y el control de las campañas electorales, 44 (Núm. 3) Rev. Jur. UIPR 515, 525 escs. 30 y 31 (2010).


 Véase Declaración Universal de Derechos del Hombre, A.G. Res. 217(111) A, N.U. Doc. A/RES/217(111) (10 de diciembre de 1948), art. 21, http://www.un.org/es/ comun/docs/?symbol=A/RES/217(III); Pacto Internacional de Derechos Civiles y Po-líticos, A.G. Res. 2200(XXI) A, N.U. Doc. A/RES/200 (XXI) A (16 de diciembre de 1966), art. 25, http://www.un.org/es/comun/docs/?symbol=A/RES/2200(XXI) & Lang=S & Area=RESOLUTION. Véanse, además: A.R. Dalla Vía, Los derechos polí-ticos y electorales en la jurisprudencia del Tribunal Europeo y la Corte Interameri-cana de Derechos Humanos, Anales de la Academia Nacional de Ciencias Morales Y Políticas (2012), http://www.ancmyp.org.ar/user/files/13Dallav%C3tal2.pdf; A.R. Da-lla Vía, Derechos políticos, normativa electoral y equidad en los procesos electorales, en Cuaderno de Capel 57, Construyendo las Condiciones de Equidad en los Procesos Electorales, Instituto Interamericano de Derechos Humanos (2012), http:// www.corteidh.or.cr/tablas/r29275.pdf. Para una discusión de los derechos humanos y los asuntos económicos en los procesos políticos a nivel internacional, véase, en general, T.K. Kuhner, The Democracy to Which We Are Entitled: Human Rights and the Problem of Money in Politics, 26 Harv. Hum. Rts. J. 39 (2013).


 Véanse, por ejemplo: Acevedo Vilá v. C.E.E., 172 DPR 971(2007); Miranda v. C.E.E., 141 DPR 775 (1996).